Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner has considered the information disclosure statement filed on 7/11/18.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “wherein housing comprises a spatial filter…shape of the beam”. Claim 11 depends from claim 7 which include this feature.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 will be examined as best understood by the Examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Valentin et al (WO2012071050- IDS Reference).
Regarding claim 1, Valentin et al teaches a laser optical device, comprising:
an optical fiber unit (see figure 3 and paragraph 22) for transmitting a laser beam; 
a connector (see figure 3) for connecting the optical fiber unit; 
a collimator (1) for transforming the laser beam into a parallel beam; and
a condenser lens unit (2/41-see figure 4) for condensing the parallel beam,
wherein the parallel beam emitted from the condenser lens unit is a flat-top beam (see paragraph 23 and 28).

Regarding claim 8, Valentin et al teaches a laser optical head, comprising:
a housing (see figure 3);
a connector (see figured 3) located in the housing and for connecting an optical fiber unit;
a collimator (1) formed at one side of the connector located in the housing (figure 3) and for transforming a laser beam transmitted from the optical fiber unit into a parallel beam; and
a condenser lens unit (2/41) located in the housing and for condensing the parallel beam,
wherein the parallel beam emitted from the condenser lens unit is a flat-top beam (see paragraphs 23 and 28).
Regarding claim 9, the laser optical head of claim 8, wherein the housing (see figure 3) comprises a beam conversion unit (43) for converting the shape of the parallel beam and energy distribution (see paragraphs 23 and 28).
Claim(s) 1, 2 and 5-11 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Grapov et al. (US2016036089).
Regarding claim 1, Grapov et al teaches a laser optical device, comprising:

a connector (111a; see figure 1 and 16) for connecting the optical fiber unit; 
a collimator (122) for transforming the laser beam into a parallel beam (paragraphs 35-37); and
a condenser lens unit (142) for condensing the parallel beam,
wherein the parallel beam emitted from the condenser lens unit is a flat-top beam (figures 17; see paragraph 64).
Regarding claim 2, the laser optical device of claim 1, wherein the optical fiber unit (111, 112) comprises a core portion and a covering portion surrounding the core portion (paragraph 36-figures 1 and 16).
Regarding claim 5, the laser optical device of claim 1, further comprising a beam conversion unit (1624, 1626, and 1682) for converting the shape of the parallel beam and energy distribution (paragraphs 64 and 66).
Regarding claim 6, the laser optical device of claim 1, further comprising a beam expansion unit (1624, 1626, 1682)  that can change the size of the parallel beam (see figure 18 and paragraphs 63-65).
Regarding claim 7, the laser optical head of claim 1, wherein the housing comprises a spatial filter ((1624, 1626, 1682) that can change the shape of the beam (figure 17 and paragraphs 63-65)
Regarding claim 8, Grapov et al teaches a laser optical head, comprising:

a connector (111a) located in the housing and for connecting an optical fiber unit (111,112);
a collimator (122, 1622) formed at one side of the connector located in the housing (figure 1 and 16) and for transforming a laser beam transmitted from the optical fiber unit into a parallel beam; and
a condenser lens unit (142) located in the housing and for condensing the parallel beam (paragraph 37),
wherein the parallel beam emitted from the condenser lens unit is a flat-top beam (see paragraphs 64 and 66).
Regarding claim 9, the laser optical head of claim 8, wherein the housing (see figure 1 and 16) comprises a beam conversion unit (1624, 1626, 1682) for converting the shape of the parallel beam and energy distribution (see paragraphs 64 and 66).
Regarding claim 10, the laser optical device of claim 7, further comprising a beam expansion unit (1624, 1626, 1682)  that can change the size of the parallel beam (see figure 18 and paragraphs 63-65).
Regarding claim 11, the laser optical head of claim 7, wherein the housing comprises a spatial filter (1624, 1626, 1682) that can change the shape of the beam (figure 17 and paragraphs 63-65)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentin et al. in view of Koto et al (JP2015-141371-IDS reference).
Regarding claims 2-4, the laser optical device of claim 1, Valentin et al illustrates a fiber in figure 3. Valentin fails to specifically disclose wherein the optical fiber unit comprises a core portion and a covering portion surrounding the core portion, wherein the core portion is a polygonal shape; and wherein the core portion is a square shape. 
Koto et al teaches the a fiber comprising a core portion and covering portion surrounding the core portion (see figures 1-4); wherein the core portion is a polygonal shape (see paragraphs 27 and 35); and wherein the core portion is a square shape (see paragraph 27). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these feature to provide a fiber output beam with uniform irradiance intensity.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentin et al. in view of Hoofnagle et al (US6879448).
Regarding claim 6, Valentin et al fails to specifically disclose an embodiment wherein the laser optical device of claim 1, comprising a beam expansion unit that can change the size of the parallel beam.
 	Hoofnagle teaches optics for laser beam re-shaper (56, 64) that comprises a collimator for transforming the laser beam into parallel beams into a parallel beam; and a condenser lens unit for condensing the parallel beams; where the parallel beam emitted from the condenser lens unit is a flat top beam (68), further 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH